DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant elects Group 2, claim 2. 
Claims 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 21, 2021.
The applicant argues that there is an undue burden on the Examiner to search both groups. However, the present application is a national stage application. The issue is whether the invention  relates to a single general inventive concept under PCT Rule 13.1.   Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sangria comprising wine and water, sugar, lactic acid, orange flavor, cinnamon, and preservatives, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Patent Application Publication No. 2010/0119667 (LIVAICH).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a sangria with “preservatives; sulfurous and DMDC”.   It is not clear whether a preservative is present that can be sulfurous or DMDC or whether three distinct compound must be present - preservatives; sulfurous and DMDC. It is also noted that sulfurous indicates any compound containing or derived from sulfur. It is not clear what compounds are required. 
Additionally, the full name for the abbreviation DMDC must appear first in the claim before using the abbreviation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0119667 (LIVAICH).
LIVAICH teaches a ready drink to beverage that comprises wine and water [0002], [0016], sugar [0013], lactic acid 0031], orange flavor [0016], cinnamon [0016], and preservatives [0033].  The beverage has a sangria flavor [0017]. 
As to the amount of wine and water, it is taught that the alcohol composition comprises 35 to about 65% of the alcohol composition [0010]. The composition contains water in an amount of 1 to 60%. It would have been obvious to one skilled in the art to provide wine and water in the claimed amount of 92.9754%, as LIVAICH teaches that the combine amounts of alcohol and wine can vary in great amounts. 
Sugar is added in [0013]. It would have been obvious to vary the amount of sugar based on the desired sweetness. 
In addition to citric acid, as mentioned above, other suitable food-grade acids for use in the ready-to-drink beverage include, lactic acid. The food-grade acid can be added as acidulant to control the pH of 
As to the orange and cinnamon flavors, LIVAICH teaches they can be added in [0016]. Suitable amounts of flavors can be selected by one of ordinary skill in the art without undue experimentation. In some embodiments, the flavors can be present in the ready-to-drink beverage in an amount of about 0.1 to about 8 weight percent based on the total weight of the ready-to-drink beverage.  However, it would have been obvious to vary the amount of flavor based on the desire intensity of flavor and concentration of flavor. 
As to the preservatives, preservatives, including antimicrobials, can be added to the composition to provide freshness and to prevent the unwanted growth of bacteria, molds, fungi, or yeast. The addition of a preservative, including antioxidants, may also be used to maintain the composition's color, flavor, or texture. Any suitable preservatives for use in food and beverage products can be incorporated into the compositions. Examples of suitable preservatives include benzoic acid alkali metal salts (e.g., sodium benzoate), sorbic acid alkali metal salts (e.g., potassium sorbate), ascorbic acid (Vitamin C), citric acid, calcium propionate, sodium erythorbate, sodium nitrite, sodium hexametaphosphate, calcium sorbate, butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), ethylenediaminetetraacetic acid (EDTA), tocopherols (Vitamin E), straight chain polyphosphates, and combinations thereof. When present, the preservative can be used in an amount of about 0.01 to about 0.50 weight percent. This falls within the claimed amount of 0.020% for the preservative.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
The applicant is also respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken  the position that In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).

Relevant Prior Art

DE2644683 – sangria drinks prepared by pumping wine into fruit juices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791